Case 15-01642        Doc 41     Filed 12/04/18     Entered 12/04/18 12:12:22          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-01642
         Jose L Martinez
         Cinthia M Martinez
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/19/2015.

         2) The plan was confirmed on 03/13/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 04/24/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,255.00.

         10) Amount of unsecured claims discharged without payment: $22,477.71.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-01642       Doc 41      Filed 12/04/18    Entered 12/04/18 12:12:22                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $9,810.00
         Less amount refunded to debtor                          $77.71

 NET RECEIPTS:                                                                                    $9,732.29


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $471.76
     Other                                                                  $65.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,536.76

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 BANK OF AMERICA NA             Unsecured          50.00        173.21           173.21          17.32       0.00
 CITIZENS FINANCE OF ILLINOIS   Unsecured      6,941.00     10,030.60        10,030.60       1,003.06        0.00
 COMENITY BANK                  Unsecured         229.00        312.84           312.84          31.28       0.00
 COMENITY BANK                  Unsecured         117.00        186.60           186.60          18.66       0.00
 COMENITY BANK                  Unsecured         155.00        272.58           272.58          27.26       0.00
 FINGERHUT                      Unsecured         570.00        570.06           570.06          57.01       0.00
 FIRST FRANKLIN MTGE LOAN TRUST OTHER                NA            NA               NA            0.00       0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured         700.00      1,005.90         1,005.90        100.59        0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         431.00        431.34           431.34          43.13       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         380.00        380.28           380.28          38.03       0.00
 LVNV FUNDING                   Unsecured         480.00        502.16           502.16          50.22       0.00
 ONEMAIN                        Secured        3,234.00       2,888.48         2,888.48      2,888.48     167.53
 PRESENCE HEALTH                Unsecured            NA          75.00            75.00           7.50       0.00
 PRESENCE HEALTH                Unsecured            NA          50.00            50.00           5.00       0.00
 PRESENCE HEALTH                Unsecured            NA         669.64           669.64          66.96       0.00
 REGIONAL ACCEPTANCE CORPORAT Unsecured        6,735.00       6,735.02         6,735.02        673.50        0.00
 TMOBILE                        Unsecured           1.00           NA               NA            0.00       0.00
 CREDIT RCVRY/FAIRVIEW DENTAL D Unsecured         233.00           NA               NA            0.00       0.00
 ENHANCED RECOVERY CORP/TMOB Unsecured            393.00           NA               NA            0.00       0.00
 WELLS FARGO                    Unsecured           1.00           NA               NA            0.00       0.00
 ALLIANCEONE RECEIVABLE/KANE C Unsecured          217.00           NA               NA            0.00       0.00
 ILLINOIS TOLLWAY               Unsecured         800.00           NA               NA            0.00       0.00
 JC PENNEY/LVNV FUNDING/BLATT H Unsecured         700.00           NA               NA            0.00       0.00
 LAMPHERES                      Unsecured           1.00           NA               NA            0.00       0.00
 COPLEY HOSPITAL                Unsecured         200.00           NA               NA            0.00       0.00
 CREDIT COLL/COMCAST CHICAGO    Unsecured         427.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-01642       Doc 41     Filed 12/04/18    Entered 12/04/18 12:12:22                  Desc        Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim           Claim        Claim         Principal        Int.
 Name                             Class    Scheduled        Asserted     Allowed          Paid           Paid
 CREDIT COLLECTION SVC/NATIONW Unsecured         249.00             NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                             Claim           Principal                 Interest
                                                           Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00             $0.00                    $0.00
       Mortgage Arrearage                                     $0.00             $0.00                    $0.00
       Debt Secured by Vehicle                            $2,888.48         $2,888.48                  $167.53
       All Other Secured                                      $0.00             $0.00                    $0.00
 TOTAL SECURED:                                           $2,888.48         $2,888.48                  $167.53

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00                $0.00
        Domestic Support Ongoing                              $0.00                 $0.00                $0.00
        All Other Priority                                    $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                              $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                          $21,395.23            $2,139.52                    $0.00


 Disbursements:

        Expenses of Administration                             $4,536.76
        Disbursements to Creditors                             $5,195.53

 TOTAL DISBURSEMENTS :                                                                          $9,732.29




UST Form 101-13-FR-S (9/1/2009)
Case 15-01642        Doc 41      Filed 12/04/18     Entered 12/04/18 12:12:22            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
